UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7662



HAYWOOD WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus

US ATTORNEY'S OFFICE; UNITED STATES MARSHAL,
United States Marshal Service,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-332)


Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Haywood Williams, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint. The district court assessed a

filing fee in accordance with 28 U.S.C.A. § 1915(b)(1)(A) (West

1994 & Supp. 1997), and dismissed the case without prejudice when

Appellant failed to comply with the fee order. Finding no abuse of
discretion, we affirm the district court's order. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2